740 N.W.2d 296 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Stephen Glen MAGUIRE, Defendant-Appellant.
Docket No. 134159. COA No. 275836.
Supreme Court of Michigan.
October 31, 2007.
On order of the Court, the application for leave to appeal the April 23, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the trial court's assessment of $100 in court costs against the defendant. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.
CORRIGAN, J., would simply deny leave to appeal.